NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAURICIO ROBERTO ESCOBAR-                       No.    19-72951
SALINAS,
                                                Agency No. A208-150-926
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Mauricio Roberto Escobar-Salinas, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo the legal question of whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Conde Quevedo v. Barr, 947 F.3d 1238,

1241-42 (9th Cir. 2020). We review factual findings for substantial evidence. Id.

at 1241. We deny the petition for review.

      The BIA did not err in concluding that Escobar-Salinas did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). Thus, Escobar-

Salinas’s asylum and withholding of removal claims fail.

      Substantial evidence supports the BIA’s denial of CAT relief because

Escobar-Salinas failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Vitug v. Holder, 723 F.3d 1056, 1066 (9th Cir. 2013) (evidence did not compel the

conclusion that petitioner was more likely than not to be tortured where, in part,

past harm did not rise to the level of torture); Aden v. Holder, 589 F.3d 1040, 1047



                                           2                                    19-72951
(9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                    19-72951